UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7858


RALPH SMITH,

                Plaintiff - Appellant,

          v.

PATRICIA T. WATSON, Commonwealth’s Attorney,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:13-cv-00532-JRS)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ralph       Smith     seeks     to       appeal    from     the   magistrate

judge’s order requiring him to pay a partial filing fee or state

under penalty of perjury that he does not have sufficient assets

to pay such a fee.          Smith filed his notice of appeal prior to

the entry of the district court’s order on December 12, 2013,

dismissing     his   action     without    prejudice         for    disregarding   the

magistrate judge’s directives.

          We may exercise jurisdiction only over final orders,

28   U.S.C.     §    1291     (2012),     and       certain        interlocutory   and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

47   (1949).         When   a   notice        of    appeal     is     premature,   the

jurisdictional defect can be cured if the district court enters

a final judgment prior to our consideration of the appeal under

the doctrine of cumulative finality.                  Equip. Fin. Grp., Inc. v.

Traverse Computer Brokers, 973 F.2d 345, 347–48 (4th Cir. 1992).

Not all premature notices of appeal, however, are subject to the

cumulative finality rule.           Instead, this doctrine applies only

if the appellant appeals from an order the district court could

have certified for immediate appeal under Fed. R. Civ. P. 54(b).

In re Bryson, 406 F.3d 284, 287–89 (4th Cir. 2005).                           Appeals

from “clearly interlocutory decision[s]” cannot be saved under



                                          2
cumulative     finality.     Id.    at       288    (internal      quotation   marks

omitted).

              The magistrate judge’s order is not a final order of

the district court and is not appealable under the collateral

order exception to the final judgment rule.                   The order also is

not one of the orders subject to appeal under 28 U.S.C. § 1292.

Further, because the district court could not have certified the

order   for    immediate   appeal   under          Rule   54(b),    the   cumulative

finality rule cannot apply.         Accordingly, we deny Smith’s motion

for a transcript at government expense and dismiss the appeal

for   lack    of   jurisdiction.     We       dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           DISMISSED




                                         3